Citation Nr: 1035904	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  06-36 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
hyperextension injury of the right thumb.

2.  Service connection for a right eye disorder.

3.  Service connection for a left shin disorder.

4.  Service connection for a chronic headache disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to August 
2005. The Veteran's service included service in Iraq and Kuwait 
from.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a December 2005 rating decision that was issued 
by the Regional Office (RO) in Columbia, South Carolina.

The issues of service connection for residuals of a 
hyperextension injury of the right thumb, a left shin disorder, 
and a chronic headache disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence does not show that the Veteran currently has any 
right eye disorder other than refractive error which is not a 
disability for VA compensation purposes.


CONCLUSION OF LAW

A right eye disorder was not incurred in service.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (Court) decided Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective date for the award of benefits 
will be assigned if service connection for a claimed disability 
is awarded.  Id at 486.    

In this case, the Veteran was sent a letter dated in November 
2005, prior to the decision that is appealed herein, that 
explained the parameters of VA's duty to assist him with the 
development of his claim.  The letter also explained what the 
evidence needed to show in order to establish service connection 
for a claimed disability.

While the Veteran was not provided the notice required by Dingess 
until after that case was decided in March 2006, which was after 
the issuance of the statement of the case (SOC), and his claim 
was not thereafter readjudicated, this notice error is harmless 
under the circumstances of this case.  Insofar as service 
connection for an eye disorder is denied herein, no disability 
rating or effective date will be assigned.

In addition to its duties to provide the claimant with various 
notices, VA also must make reasonable efforts to assist him or 
her in obtaining the evidence that is necessary in order to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In connection with the current appeal, VA has of record 
evidence including service treatment records and the written 
contentions of the Veteran.  An adequate examination of the 
Veteran's eyes was performed.   The examination was complete and 
provided sufficient information for the Veteran's claim to be 
determined herein.  The Veteran did not identify any additional 
information in support of his claim and it does not appear from 
the record that any such evidence exists.

For the above reasons the Board finds that the VA satisfied its 
obligations pursuant to the VCAA in this case.

II.  Service connection

The Veteran contends that he has a right eye disorder that was 
incurred during his military service.  Specifically, he contends 
that he has diminished vision in his right eye and that this 
onset during his service.

Service connection may be granted for a disability resulting from 
disease or injury that was incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for some chronic diseases, including 
arthritis, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge if 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current 
disability exist is satisfied if the claimant had a disability at 
the time his claim for VA disability compensation was filed or 
during the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  
The Veteran's service treatment records do not reflect any 
complaints of, or treatment for, an injury to the Veteran's right 
eye, and the Veteran has not identified any injury to his right 
eye that occurred during his service.  

The Veteran's service treatment records reflect that his vision 
was normal upon entry into service.  In April 2005 the Veteran 
was noted to have 5 vesicles on the corneal surface of his right 
eye.  This was thought to possibly reflect the onset of posterior 
polymorphous corneal dystrophy (PMDD).  There is no further 
mention of PMDD or any other eye disorder in the Veteran's 
service treatment records.  

After separation from service, the Veteran was afforded a VA eye 
examination in September 2005.  He told the examiner that he was 
informed of a problem in the back of his right eye while he was 
in service, but he did not remember what it was.  He denied any 
injury to either of his eyes.  He reported that he had blurred 
vision at a distance in his right eye.  He denied any decreased 
vision, distorted vision, double vision, visual field defect, 
history of eye injury, watering eyes, eye swelling, history of 
eye surgery, or use of eye drops.  

Upon examination, the Veteran's vision in his right eye was 
20/25, corrected to 20/20.  His visual fields were normal.  An 
inspection of the Veteran's right eye did not show any problems 
in the back of the eye.  The inspection of the Veteran's eye was 
normal.  The examiner diagnosed mild nearsightedness in the right 
eye that corrected to good vision.  No other post-service 
evidence addresses any complaints or treatment referable to any 
eye disorder.  

The evidence does not show that the Veteran currently has a right 
eye disability.  Refractive error of the eye is not a disease or 
injury within the meaning of applicable legislation for VA 
compensation purposes. 38 C.F.R. § 4.9.  No eye disorder other 
than refractive error was found on examination.  While the 
Veteran was thought to have PMDD while he was in service, the 
evidence does not show that this, or any other, right eye 
disorder currently exists at any time during the appeal period.  
Absent a current disability, service connection cannot be 
granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.


ORDER

Service connection for a right eye disorder is denied.


REMAND

The Board finds that additional development is necessary with 
respect to the Veteran's claims of service connection for 
residuals of a hyperextension injury of the Veteran's right 
thumb, a left shin disorder, and a chronic headache disorder.

With respect to the Veteran's right thumb, his service treatment 
records reflect reports of a hyperextension injury to his thumb 
while he was deployed to Iraq. He continued to complain of right 
thumb pain after he returned from his deployment, and he was 
diagnosed with DeQuervain's tenosynovitis in August 2004. 

 A VA examination of the Veteran's thumb was performed in 
September 2005.  The examiner determined that the Veteran had 
full range of motion of his right thumb and right hand and that 
he had full strength in his hand. In the section of the report of 
examination entitled "Diagnosis" the examiner wrote "[r]ight 
strain of the thumb with healing." It is unclear whether "right 
strain of the thumb with healing" refers to a current diagnosis 
of a right thumb strain that was in the process of healing or 
refers to the examiner's impression that the Veteran had a right 
thumb strain in service that had already healed.  Thus, the 
report of examination is insufficient to determine whether the 
Veteran currently has a right thumb disability that is related to 
his in-service hyperextension injury, then diagnosed as 
DeQuervain's tenosynovitis.  As such, a remand is necessary in 
order to clarify whether there is any current disability of the 
Veteran's right thumb.

With respect to the Veteran's claim of service connection for a 
left shin disorder, service treatment records reflect complaints 
of shin pain on various occasions.  A VA examination of the 
Veteran's shin was performed in November 2005.  The examination 
report indicates that the Veteran then reported that he 
experienced shin pain in service but this resolved without 
recurrence.  At the time of the examination, the Veteran did not 
have any complaints referable to his left shin.  An examination 
of the shin was normal and the examiner determined there was no 
pathological diagnosis at that time.  

On the Veteran's VA Form 9, dated in November 2006, the Veteran 
wrote that his shin problems had returned.  The Veteran indicated 
that his left shin "tightened up and ma[de] it hard to move 
[his] foot up and down."  

The Veteran's written contentions on his VA Form 9 indicate that 
he began experiencing symptoms that could be referable to a left 
shin disorder after the November 2005 examination.  He is 
competent to report such lay observable symptoms.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994)

Therefore, a new VA examination is necessary in order to 
determine whether the Veteran currently has a left shin disorder 
and, if so, whether this represents a chronic left shin disorder 
that was caused by a disease or injury in service.  

With respect to the Veteran's claim of service connection for a 
chronic headache disorder, the Veteran complained of headaches at 
numerous times during his service.  A February 2001 treatment 
record reflects that the Veteran reported that he had headaches 
since he was 15 or 16 years old.  After the Veteran returned from 
his deployment, he complained of more frequent headaches.  
Service treatment records reflect that the Veteran was thought to 
have migraine headaches at times during his service.

At his VA examination in September 2005 the Veteran reported that 
he had headaches for many years but they got worse after he 
returned from Iraq.  He experienced headaches on a daily basis 
for approximately 3 or 4 months after he returned from his 
deployment, but the headaches thereafter became less frequent, 
once a month or less at the time of the examination.  The 
examiner opined that the Veteran's headaches were more consistent 
with tension headaches than migraine headaches.  He did not 
indicate whether the Veteran's headaches were symptoms of a 
chronic headache disorder or, if so, the etiology of such 
disorder.  Therefore, it is necessary to obtain clarification of 
whether the Veteran has a chronic headache disorder and, if so, 
the etiology of such disorder.    

Additionally, given the time that has elapsed since the time of 
the examinations and the most recent adjudication of the 
Veteran's claim, more recent treatment records should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he identify all treatment that 
he received for his right thumb, left shin, 
and headaches.  Based on his response, all 
relevant treatment records should be 
obtained.  If records are identified but 
cannot be obtained this fact, as well as the 
efforts that were made to obtain the records, 
should be documented in the claims file.  The 
Veteran should also be notified of VA's 
inability to obtain the records.

2.  The RO should contact the examiner who 
performed the September 2005 VA examination 
of the Veteran's right thumb and request that 
he clarify whether his use of the phrase 
"strain of the right thumb with healing" 
reflects a current disability of the right 
thumb and, if so, if this disability is due 
to a disease or injury that occurred during 
the Veteran's service.  If this examiner is 
unavailable, then a similarly qualified 
examiner should be requested to provide this 
opinion.  If a new examination is required in 
order to determine whether the Veteran 
currently has a right thumb disability that 
is related to his service, or if the  
treatment records obtained pursuant to the 
instructions in paragraph 1 reflect treatment 
for a right thumb disorder, then a new 
examination should be accomplished, with the 
examiner addressing whether it is at least as 
likely as not that any current right thumb 
disability was the result of the Veteran's 
active service.

3.  The Veteran should be afforded a new VA 
examination to determine whether he currently 
has a left shin disorder.  If a left shin 
disorder is diagnosed, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (at least 50 percent 
likely) that the disorder is the result of a 
disease or injury that occurred during the 
Veteran's service.  The examiner should set 
forth a complete rationale for his or her 
conclusions in the report.  This should 
include a discussion of whether the shin pain 
that the Veteran reported in service 
represented the onset of a chronic left shin 
disorder.

4.  The Veteran should be afforded a new VA 
examination with respect to his headaches.  
The examiner should explain whether the 
Veteran currently has a chronic headache 
disorder.  If a chronic headache disorder is 
diagnosed, then the examiner should provide 
an opinion as to:
	
(a) whether it is at least as likely 
as not (at least 50 percent likely) 
that a disease or injury that 
occurred during the Veteran's service 
resulted in his headache disorder.  
This should include a discussion of 
whether the headaches that the 
Veteran experienced in service 
represented the onset of a chronic 
headache disorder; 

(b)  whether the Veteran's headaches 
are due to a Gulf War "undiagnosed 
illness;" and
	
(c)  if the examiner determines that 
the onset of the Veteran's chronic 
headache disorder preexisted his 
service, whether such preexisting 
disorder was permanently made worse 
by the Veteran's service.  This must 
be expressed in terms of whether the 
Veteran's headache disorder clearly 
and unmistakably was not permanently 
aggravated by his military service.  

All necessary tests and studies 
should be performed.  The examiner 
should set forth a complete rationale 
for his or her conclusions in the 
report of examination.

5.  After completion of the above 
development, the Veteran's claims should be 
readjudicated.  If the determinations remain 
adverse to the Veteran, he should be 
furnished with a supplemental statement of 
the case and given an opportunity to respond 
thereto.  

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


